IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                   September 2013 Term
                                                     FILED
                                                November 13, 2013
                        No. 12-0477                released at 3:00 p.m.
                                                   RORY L. PERRY II, CLERK
                                                 SUPREME COURT OF APPEALS
                                                     OF WEST VIRGINIA



                 THERESA L. WEIMER,

                 Plaintiff Below, Petitioner



                             V.


              THOMAS SANDERS, individually

          and in his official capacity; C.C. LESTER,

         in his official capacity; and POCAHONTAS

            COUNTY BOARD OF EDUCATION,

                Defendants Below, Respondents




     Appeal from the Circuit Court of Pocahontas County

         Honorable Joseph C. Pomponio, Jr., Judge

                  Civil Action No. 11-C-54


              REVERSED AND REMANDED




                            AND




                        No. 12-1506



                 VICKY LOU HUGHES,

                 Plaintiff Below, Petitioner

                                           V.


                       WEST VIRGINIA UNIVERSITY,

                         JEANETTE MOTSCH and

                     MARY ROBERTA “BOBBIE” BRANDT,

                        Defendants Below, Respondents




               Appeal from the Circuit Court of Monongalia County

                        Honorable Phillip D. Gaujot, Judge

                            Civil Action No. 12-C-321


                          REVERSED AND REMANDED



                               Submitted: October 1, 2013

                                Filed: November 13, 2013


COUNSEL IN CASE NUMBER 12-0477:

Roger D. Forman                                      Robert P. Martin
Daniel T. Lattanzi                                   Michael W. Taylor
The Law Office of                                    Bailey & Wyant, PLLC
Roger D. Forman, L.C.                                Charleston, West Virginia
Charleston, West Virginia                            Attorneys for the Respondents
Attorneys for the Petitioner

Allan N. Karlin                                      Patrick Morrisey
Jane E. Peak                                         Attorney General
Allen N. Karlin & Associates                         Jamie S. Alley
Morgantown, West Virginia                            Senior Assistant Attorney
Attorneys for Amici Curiae:                          General
West Virginia Advocates, Inc.;                       Civil Rights Division
The West Virginia Conference                         Charleston, West Virginia
of Branches of the NAACP;                            Attorneys for Amicus Curiae,
WV Free; The Mountain State                          The West Virginia Human Rights
Bar Association; and American Civil                  Commission
Liberties Union of West Virginia
David M. Hammer
Hammer, Ferretti & Schiavoni
Martinsburg, West Virginia
Attorney for Amicus Curiae,
Employment Lawyers Association


COUNSEL IN CASE NUMBER 12-1506:

Walt Auvil                                     Monte L. Williams
Rusen & Auvil, PLLC                            Deva A. Solomon
Parkersburg, West Virginia                     Steptoe & Johnson PLLC
Attorney for the Petitioner                    Morgantown, West Virginia
                                               Attorneys for the Respondents



JUSTICE DAVIS delivered the Opinion of the Court.

JUSTICE WORKMAN, deeming herself disqualified, did not participate.
                               SYLLABUS BY THE COURT




               1.    “Appellate review of a circuit court’s order granting a motion to dismiss

a complaint is de novo.”       Syllabus point 2, State ex rel. McGraw v. Scott Runyan

Pontiac–Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).



               2.    “Where the issue on an appeal from the circuit court is clearly a question

of law or involving an interpretation of a statute, we apply a de novo standard of review.”

Syllabus point 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).



               3.    “The primary object in construing a statute is to ascertain and give effect

to the intent of the Legislature.” Syllabus point 1, Smith v. State Workmen’s Compensation

Commissioner, 159 W. Va. 108, 219 S.E.2d 361 (1975).



               4.    “Where the language of a statute is clear and without ambiguity the plain

meaning is to be accepted without resorting to the rules of interpretation.” Syllabus point 2,

State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).



               5.     “In the absence of any definition of the intended meaning of words or

terms used in a legislative enactment, they will, in the interpretation of the act, be given their


                                                i
common, ordinary and accepted meaning in the connection in which they are used.” Syllabus

point 1, Miners in General Group v. Hix, 123 W. Va. 637, 17 S.E.2d 810 (1941), overruled

on other grounds by Lee–Norse Co. v. Rutledge, 170 W. Va. 162, 291 S.E.2d 477 (1982).



                  6.    A public employee may file a written grievance to the West Virginia

Public Employee Grievance Board pursuant to W. Va. Code § 6C-2-4(a)(1) (2008) (Repl.

Vol. 2010); however, such filing is permissive and not mandatory under the clear wording

of the statute.



                  7.   “A plaintiff may, as an alternative to filing a complaint with the Human

Rights Commission, initiate an action in circuit court to enforce rights granted by the West

Virginia Human Rights Act.” Syllabus point 1, Price v. Boone County Ambulance Authority,

175 W. Va. 676, 337 S.E.2d 913 (1985).



                  8.   “The West Virginia Education and State Employees Grievance Board

does not have authority to determine liability under the West Virginia Human Rights Act,

W. Va. Code, § 5-11-1, et seq.; nevertheless, the Grievance Board’s authority to provide

relief to employees for ‘discrimination,’ ‘favoritism,’ and ‘harassment,’ as those terms are

defined in W. Va. Code, 18-29-2 (1992), includes jurisdiction to remedy discrimination that

also would violate the Human Rights Act.” Syllabus point 1, Vest v. Board of Education, 193


                                                ii
W. Va. 222, 455 S.E.2d 781 (1995).



              9.      A plaintiff may, as an alternative to filing a grievance with the West

Virginia Public Employees Grievance Board, initiate an action in circuit court to enforce

rights granted by the West Virginia Human Rights Act, W. Va. Code § 5-11-1 et seq.



              10.   “A civil action filed under the West Virginia Human Rights Act, W. Va.

Code, 5-11-1, et seq., is not precluded by a prior grievance decided by the West Virginia

Education and State Employees Grievance Board arising out of the same facts and

circumstances.” Syllabus point 3, Vest v. Board of Education, 193 W. Va. 222, 455 S.E.2d
781 (1995).



              11.   “For issue or claim preclusion to attach to quasi-judicial determinations

of administrative agencies, at least where there is no statutory authority directing otherwise,

the prior decision must be rendered pursuant to the agency’s adjudicatory authority and the

procedures employed by the agency must be substantially similar to those used in a court. In

addition, the identicality of the issues litigated is a key component to the application of

administrative res judicata or collateral estoppel.” Syllabus point 2, Vest v. Board of

Education, 193 W. Va. 222, 455 S.E.2d 781 (1995).




                                              iii
             12.     A civil action commenced in circuit court under the West Virginia

Human Rights Act, W. Va. Code § 5-11-1 et seq., is not precluded by a grievance that was

filed with, but not decided by, the West Virginia Education and State Employees Grievance

Board, W. Va. Code § 6C-2-1 et seq., and arising out of the same facts and circumstances.




                                           iv
Davis, Justice:

              These consolidated appeals submit the same legal issue for this Court’s review:

whether a circuit court action alleging violations of the West Virginia Human Rights Act,

W. Va. Code § 5-11-1 et seq. (“WVHRA”) is proper in the absence of the exhaustion of

administrative remedies available pursuant to the West Virginia Public Employees Grievance

Procedure, W. Va. Code § 6C-2-1 et seq. (“Grievance Procedure”). In these combined cases,

Theresa Weimer (“Ms. Weimer”) and Vicky Lou Hughes (“Ms. Hughes”) (collectively, “the

petitioners”) appeal the respective circuit courts’ dismissals of their complaints. On appeal

to this Court, the petitioners argue that the circuit courts erred in the determinations that the

exhaustion of the Grievance Procedure was a necessary precondition to the filing of a circuit

court action. Upon a review of the parties’ briefs,1 the appendix records designated for

appellate consideration, the governing law, and the parties’ oral arguments, we reverse the

rulings of the circuit courts and remand for further proceedings. Specifically, in Case

Number 12-0477 regarding Ms. Weimer, we reverse the March 12, 2012, “Order Granting

Motion to Dismiss for Failure to Exhaust Administrative Remedies” entered by the Circuit



              1
                We acknowledge the contribution of the following amici curiae who filed
briefs in this case: Employment Lawyers Association; The West Virginia Human Rights
Commission; West Virginia Advocates, Inc.; The West Virginia Conference of Branches of
the NAACP; WV Free; The Mountain State Bar Association; and American Civil Liberties
Union of West Virginia. All of the amici briefs were filed in Ms. Weimer’s appeal, Case
Number 12-0477, and posit that the dismissal of claims for failure to exhaust grievance
procedures should be reversed. We value the participation of the amici and will consider
their briefs in conjunction with the parties’ arguments.

                                               1

Court of Pocahontas County and remand the case for further consideration consistent with

this opinion. Additionally, in Case Number 12-1506 regarding Ms. Hughes, we reverse the

Circuit Court of Monongalia County’s November 13, 2012, “Order Granting Defendants’

Motion to Dismiss” and remand for additional judicial proceedings comporting with the

discussion contained herein.



                                              I.


                     FACTUAL AND PROCEDURAL HISTORY


              Because the errors assigned in each of the cases sub judice are substantially the

same, they have been consolidated for this Court’s consideration and decision. Resolution

of these cases is based purely on the legal issues. However, a brief recitation of the

individual facts giving rise to each appeal is set forth below.



                      A. Theresa L. Weimer, Case Number 12-0477

              In 2006, Ms. Weimer began teaching at Pocahontas County High School

(“PCHS”), a public school. During her teaching career at PCHS, she suffered from

insulin-dependent diabetes, lumbar degenerative disk disease, depression, degenerative joint

disease, fibromyalgia, plantar fasciitis, acute renal failure, hypertension, and sleep apnea.

Ms. Weimer’s medical problems were known to her supervisor, the school principal. Ms.

Weimer asserts that the school principal harassed her, told her he needed “healthy teachers,”


                                              2

and failed to provide accommodations. She received a letter in 2009 from the principal

regarding her alleged inability to teach. Further, she was suspended without pay on

November 30, 2009; however, this suspension eventually was converted to family medical

leave. Ms. Weimer returned to work in Fall 2010, and states that she expected work

accommodations. In particular, she requested smaller class sizes and/or assistance from a

teacher’s aide, which she asserts were refused by the principal.



              In late 2011, Ms. Weimer tripped and fell in her classroom. Ms. Weimer

contends that the principal used this incident against her based on the perception that it

occurred because of her disabilities. Shortly thereafter, it was recommended that Ms.

Weimer’s employment be terminated: a pretermination hearing was conducted, which

included evidence that Ms. Weimer had teaching deficiencies, including falling asleep while

teaching and leaving students unattended. Based upon the recommendations of the school

principal and the school superintendent, Ms. Weimer’s position as a public school teacher

was terminated by the Pocahontas County Board of Education on October 27, 2011.



              Subsequent thereto, on November 30, 2011, Ms. Weimer filed a complaint in

the Circuit Court of Pocahontas County against Thomas Sanders, the Principal of PCHS;

C.C. Lester, the Superintendent of the Pocahontas County Board of Education; and the

Pocahontas County Board of Education (collectively, “the Weimer respondents”). Ms.


                                             3

Weimer did not file a grievance with the West Virginia Public Employees Grievance Board

(“Grievance Board”). See W. Va. Code § 6C-2-1 et seq. The circuit court complaint asserted

violations under the WVHRA: discriminatory discharge on the basis of actual or perceived

disability; hostile work environment on the basis of actual or perceived disability; and

disparate discipline on the basis of actual or perceived disability.



              The Weimer respondents filed a motion to dismiss the lawsuit, in which they

argued that Ms. Weimer’s complaint was flawed because she failed to exhaust her

administrative remedies with the Grievance Board. By order entered March 12, 2012, the

circuit court granted the motion to dismiss. The lower court reasoned that facts alleged in

the complaint point to “discrimination,” “harassment,” “favoritism,” and other matters that

may properly be addressed by the Grievance Procedure. Ultimately, the circuit court ruled

that Ms. Weimer first must exhaust her administrative remedies available through the

Grievance Procedure prior to bringing a claim pursuant to the WVHRA before the circuit

court. Ms. Weimer appealed to this Court, and her case was consolidated with Hughes v.

West Virginia University, Case Number 12-1506.



                      B. Vicky Lou Hughes, Case Number 12-1506

              Ms. Hughes began employment in December 2007 as a coordinator/clinical

associate for the Center for Excellence in Disabilities (“CED”), a branch of West Virginia


                                              4

University (“WVU”). Her position provided Traumatic Brain Injury (“TBI”) services

throughout the state. During the interview process, Ms. Hughes advised the CED that she

has a disability known as multiple chemical sensitivity, which requires reasonable

accommodation. Initially, the CED accommodated Ms. Hughes’s requests, permitting her

to use her personal vehicle for work travel and allowing her to work from a different office

location while her regular office location was undergoing renovation.



              On April 6, 2010, a meeting was held wherein Ms. Hughes was informed that

there had been consumer complaints regarding her job performance. After an investigation,

a warning letter was issued June 11, 2010, stating that Ms. Hughes’s work quality was

unsatisfactory. After the April 6, 2010, meeting, it was alleged that Ms. Hughes had engaged

in additional inappropriate and potentially unethical clinical procedures and client

interactions. Ms. Hughes argued that these allegations were false and were made with the

purpose and intent of harassing her in retribution for her requests for accommodation.



              Ms. Hughes, in June 2010, suffered an orthopedic injury that resulted in a

medical leave of absence of approximately one year. When she attempted to return to work,

she was advised that several of her requests for accommodation had been rejected. On

October 31, 2011, her employment was terminated.




                                             5

              Ms. Hughes initiated the Grievance Procedure, asserting that her employer had

refused to provide needed reasonable accommodations. Reportedly, several grievance

hearings had occurred, with another grievance hearing scheduled to take place in late 2012.

However, prior to the holding of the latest grievance hearing, Ms. Hughes filed the instant

civil action in circuit court against the respondents: WVU;2 Jeanette Motsch, Executive

Officer for Social Justice; and Mary Roberta “Bobbie” Brandt, Medical Management and

ADA Compliance Officer (collectively, “the Hughes respondents”). In her civil action, Ms.

Hughes alleged violations of the WVHRA for the failure to provide reasonable

accommodations for her disability. The Hughes respondents moved the circuit court to

dismiss the complaint, arguing that the circuit court lacked subject matter jurisdiction based

upon Ms. Hughes’s failure to exhaust all available administrative remedies prior to filing the

civil action. Moreover, the Hughes respondents argued that Ms. Hughes had started the

grievance process, which must be completed prior to a civil action on the same issues.



              By order of November 13, 2012, the circuit court granted the motion to dismiss,

finding that a circuit court action under the WVHRA is not precluded by prior grievance

proceedings. However, the circuit court found that a parallel, contemporaneous proceeding



              2
             Recognizing the circuit court’s explanation that the parties incorrectly named
WVU as the defendant and that the true party defendant is the West Virginia Board of
Governors, we use the misnomer “WVU” to maintain consistency with the case styling
below.

                                              6

may not be maintained. Accordingly, the circuit court ruled that Ms. Hughes, having elected

the Grievance Procedure, must exhaust her administrative remedies before filing an action

in circuit court. Ms. Hughes appealed to this Court, and her case was consolidated with

Weimer v. Sanders, Case Number 12-0477.



                                              II.


                                STANDARD OF REVIEW


              The consolidated appeals before this Court result from the lower courts’

granting of motions to dismiss. It is well settled that “[a]ppellate review of a circuit court’s

order granting a motion to dismiss a complaint is de novo.” Syl. pt. 2, State ex rel. McGraw

v. Scott Runyan Pontiac–Buick, Inc., 194 W. Va. 770, 461 S .E.2d 516 (1995). Further,

recognizing that this case requires review of a purely legal issue, we have counseled that

“[w]here the issue on an appeal from the circuit court is clearly a question of law or involving

an interpretation of a statute, we apply a de novo standard of review.” Syl. pt. 1, Chrystal

R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995). Mindful of this applicable

standard, we now consider the substantive issues raised herein.




                                               7

                                             III.


                                       DISCUSSION


              On appeal to this Court, Ms. Weimer asserts that the circuit court erred in its

determination that administrative procedures must be exhausted before an action can be

maintained in the circuit court. Thus, Ms. Weimer claims that the circuit court’s dismissal

of her complaint was flawed. Similarly, Ms. Hughes argues that the circuit court erred in

dismissing her complaint based on its finding that she had not completed the grievance

process and, further, in its ruling that commencement of the Grievance Procedure requires

conclusion of the same. In essence, these cases present to this Court the question of whether

a public employee, whose employment confers grievance rights before the Grievance Board,

is required to exhaust the administrative Grievance Procedure before initiating a complaint

in the circuit court alleging violations of the WVHRA. Moreover, Ms. Hughes’s case raises

the additional question of whether commencement of the Grievance Procedure precludes the

institution of a circuit court action prior to exhaustion of the Grievance Procedure.



              At the outset, the initial question for this Court is whether the Grievance

Procedure supplies an exclusive remedy or mandatory proceeding to the petitioners. To

determine the answer, this Court must look to the statute. The Grievance Procedure applies

to public employees and states, in pertinent part, that

                     [w]ithin fifteen days following the occurrence of the
              event upon which the grievance is based, or within fifteen days

                                              8

              of the date upon which the event became known to the
              employee, or within fifteen days of the most recent occurrence
              of a continuing practice giving rise to a grievance, an employee
              may file a written grievance with the chief administrator stating
              the nature of the grievance and the relief requested and request
              either a conference or a hearing. . . .

W. Va. Code § 6C-2-4(a)(1) (2008) (Repl. Vol. 2010).             The first step in statutory

construction is to identify the intent expressed by the Legislature in promulgating the

provision at issue. “The primary object in construing a statute is to ascertain and give effect

to the intent of the Legislature.” Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159
W. Va. 108, 219 S.E.2d 361 (1975). Next, we look to the particular language used by the

Legislature. “Where the language of a statute is clear and without ambiguity the plain

meaning is to be accepted without resorting to the rules of interpretation.” Syl. pt. 2, State

v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968). Accord Syl. pt. 5, State v. General Daniel

Morgan Post No. 548, Veterans of Foreign Wars, 144 W. Va. 137, 107 S.E.2d 353 (1959)

(“When a statute is clear and unambiguous and the legislative intent is plain, the statute

should not be interpreted by the courts, and in such case it is the duty of the courts not to

construe but to apply the statute.”). Further guidance states that, “[i]n the absence of any

definition of the intended meaning of words or terms used in a legislative enactment, they

will, in the interpretation of the act, be given their common, ordinary and accepted meaning

in the connection in which they are used.” Syl. pt. 1, Miners in Gen. Group v. Hix, 123
W. Va. 637, 17 S.E.2d 810 (1941), overruled on other grounds by Lee–Norse Co. v.

Rutledge, 170 W. Va. 162, 291 S.E.2d 477 (1982).

                                              9

              Under the plain wording of the statute, a public employee has a fifteen day time

limit that begins to accrue based upon different factual scenarios. Within the applicable

fifteen day period, “an employee may file a written grievance with the chief administrator

stating the nature of the grievance[.]” (Emphasis added). As a general rule, the word “may”

is afforded a permissive connotation, which renders the referenced act discretionary, rather

than mandatory, in nature. See State v. Hedrick, 204 W. Va. 547, 552, 514 S.E.2d 397, 402

(1999) (“The word ‘may’ generally signifies permission and connotes discretion.” (citations

omitted)). Thus, applying this discretionary connotation to the present case, we now hold

that a public employee may file a written grievance to the West Virginia Public Employee

Grievance Board pursuant to W. Va. Code § 6C-2-4(a)(1) (2008) (Repl. Vol. 2010);

however, such filing is permissive and not mandatory under the clear wording of the statute.



              Having determined that the Grievance Procedure is discretionary, we turn to

the issue of whether the decision to forego the filing of the permissive grievance with the

Grievance Board precludes a petitioner’s right to file a cause of action elsewhere. In other

words, we must determine whether the exhaustion of administrative remedies is a

precondition to the filing of an action in circuit court.




                                              10

              As noted previously, Ms. Weimer filed her action in the circuit court pursuant

to the WVHRA, without having filed a grievance with the Grievance Board.3 We have

expressly held that a claimant may pursue an action in either the Human Rights Commission

or the circuit court. Specifically, “[a] plaintiff may, as an alternative to filing a complaint

with the Human Rights Commission, initiate an action in circuit court to enforce rights

granted by the West Virginia Human Rights Act.” Syl. pt. 1, Price v. Boone Cnty.

Ambulance Auth., 175 W. Va. 676, 337 S.E.2d 913 (1985).4 Despite the fact that the Human

Rights Commission is an administrative agency that has jurisdiction to evaluate such claims,

there is no requirement that a complainant must exhaust the administrative remedies available

through the Human Rights Commission prior to filing a circuit court action.5


              3
               Factually and legally, Ms. Hughes’s case raises an additional issue than Ms.
Weimer’s situation. Ms. Weimer never availed herself of the grievance process. However,
Ms. Hughes originally filed a grievance, but then abandoned the claim and filed her case in
circuit court. The legal impact of this factual departure will be discussed, infra.
              4
                 Similarly, in a recent decision under the West Virginia Wage Payment and
Collection Act (“WVWPCA”), this Court focused on the clear language of the WVWPCA
and held that, “[p]ursuant to W. Va. Code, 21-5-12(a) (1975), a person whose wages have
not been paid in accord with [WVWPCA] may initiate a claim for the unpaid wages either
through the administrative remedies provided under the Act or by filing a complaint for the
unpaid wages directly in circuit court.” Syl. pt. 3, Beichler v. West Virginia Univ. at
Parkersburg, 226 W. Va. 321, 700 S.E.2d 532 (2010). This Court was persuaded that if the
Legislature had intended to require a claimant to exhaust administrative remedies prior to
filing a civil action under the WVWPCA, the Legislature could have so provided, but it did
not. Similar to the WVWPCA, the WVHRA has no requirement for the exhaustion of any
administrative remedies prior to pursuing a civil action.
              5
              The general rule in this Court with regard to the exhaustion of administrative
remedies provides “that where an administrative remedy is provided by statute or by rules
                                                                               (continued...)

                                              11

              It stands to reason that if a claimant is not required to maintain an action before

the Human Rights Commission prior to filing a claim in the circuit court, the claimant is,



              5
                (...continued)
and regulations having the force and effect of law, relief must be sought from the
administrative body, and such remedy must be exhausted before the courts will act.” Syl. pt.
1, Daurelle v. Traders Fed. Sav. & Loan Ass’n., 143 W. Va. 674, 104 S.E.2d 320 (1958).
See also Syl. pt. 1, Sturm v. The Bd. of Educ. of Kanawha Cnty., 223 W. Va. 277, 672 S.E.2d
606 (2008) (same); Syl. pt. 7, Expedited Trans. Sys. Inc. v. Vieweg, 207 W. Va. 90, 529
S.E.2d 110 (2000) (same). However, we also have recognized

              that where separate legislative enactments exist which provide
              separate administrative remedies, preclusive doctrines will not
              necessarily be applied. See Collins v. Elkay Mining Co., 179
W. Va. 549, 371 S.E.2d 46 (1988); Davis v. Kitt Energy Corp.,
              179 W. Va. 37, 365 S.E.2d 82 (1987); Wiggins v. Eastern
              Associated Coal Corp., 178 W. Va. 63, 357 S.E.2d 745 (1987).

Liller v. West Virginia Human Rights Comm’n, 180 W. Va. 433, 441, 376 S.E.2d 639, 647
(1988). Indeed, our cases require us to determine “whether applying the doctrines [of
preclusion] is consistent with the express or implied policy in the legislation which created
the body.” Syl. pt. 3, in part, Mellon-Stuart Co. v. Hall, 178 W. Va. 291, 359 S.E.2d 124
(1987).

               We also have recognized exceptions to the rule requiring the exhaustion of
remedies. Indeed, in Price, we recognized that the alternative administrative and judicial
avenues run “counter to the general rule of statutory construction that where a new right is
created by statute, the remedy provided for its violation is exclusive.” Price v. Boone Cnty.
Ambulance Auth., 175 W. Va. 676, 678, 337 S.E.2d 913, 916-17 (1985). “Where the
available administrative remedy is inadequate, this Court recognizes an exception to the
general rule that where a new right is created by statute, the remedy can be only that which
the statute prescribes.” Syl. pt. 2, Wiggins v. Eastern Assoc. Coal Corp., 178 W. Va. 63, 357
S.E.2d 745 (1987). Also, “[t]his Court will not require the exhaustion of administrative
remedies where such remedies are duplicative or the effort to obtain them futile.” Syl. pt. 6,
Wiggins, id. Finally, “[t]he doctrine of exhaustion of administrative remedies is inapplicable
where resort to available procedures would be an exercise in futility.” Syl. pt. 1, State ex rel.
Board of Educ. v. Casey, 176 W. Va. 733, 349 S.E.2d 436 (1986).

                                               12

likewise, not required to file a grievance with the Grievance Board before filing a claim

pursuant to the WVHRA in the circuit court. This is especially true given the fact that the

Human Rights Commission has broader power and authority to remedy discrimination claims

than does the Grievance Board.6 As this Court has explained,

                     [t]he West Virginia Education and State Employees
              Grievance Board does not have authority to determine liability
              under the West Virginia Human Rights Act, W. Va. Code,
              § 5-11-1, et seq.; nevertheless, the Grievance Board’s authority
              to provide relief to employees for “discrimination,”
              “favoritism,” and “harassment,” as those terms are defined in
              W. Va. Code, 18-29-2 (1992),[7] includes jurisdiction to remedy
              discrimination that also would violate the Human Rights Act.

Syl. pt. 1, Vest v. Board of Educ., 193 W. Va. 222, 455 S.E.2d 781 (1995) (internal footnote

added). Therefore, we now hold that a plaintiff may, as an alternative to filing a grievance

with the West Virginia Public Employees Grievance Board, initiate an action in circuit court

to enforce rights granted by the West Virginia Human Rights Act, W. Va. Code § 5-11-1 et

seq.

              6
               While the Grievance Board has authority to provide remedies for causes of
action within its definitions, we note that the Grievance Procedure and the WVHRA have
different definitions for the term “discrimination.” Under the grievance process,
“discrimination” refers to “any differences in the treatment of similarly situated employees,
unless the differences are related to the actual job responsibilities of the employee or are
agreed to in writing by the employees.” W. Va. Code § 6C-2-2(d). However, pursuant to the
WVHRA, “‘discriminate’ or ‘discrimination’ means to exclude from, or fail or refuse to
extend to, a person equal opportunities because of race, religion, color, national origin,
ancestry, sex, age, blindness, disability or familial status and includes to separate or
segregate.” W. Va. Code § 5-11-3(h).
              7
             W. Va. Code §18-29-2 (1992) has been recodified and now is found at W. Va.
Code § 6C-2-2 (2008) (Repl. Vol. 2010).

                                             13

              To hold otherwise would create a disparity between remedies for WVHRA

violations available to public employees and employees in the private sector.             The

Legislature, in enacting the WVHRA, sets forth that all West Virginia citizens shall have

equal employment opportunities:

                     It is the public policy of the state of West Virginia to
              provide all of its citizens equal opportunity for employment,
              equal access to places of public accommodations, and equal
              opportunity in the sale, purchase, lease, rental and financing of
              housing accommodations or real property. Equal opportunity in
              the areas of employment and public accommodations is hereby
              declared to be a human right or civil right of all persons without
              regard to race, religion, color, national origin, ancestry, sex, age,
              blindness or disability. Equal opportunity in housing
              accommodations or real property is hereby declared to be a
              human right or civil right of all persons without regard to race,
              religion, color, national origin, ancestry, sex, blindness,
              disability or familial status.

                     The denial of these rights to properly qualified persons by
              reason of race, religion, color, national origin, ancestry, sex, age,
              blindness, disability or familial status is contrary to the
              principles of freedom and equality of opportunity and is
              destructive to a free and democratic society.

W. Va. Code § 5-11-2 (1998) (Repl. Vol. 2011). We discern no reason why a public

employee should be treated differently than a private employee in cases of alleged

discrimination, et cetera, and be deprived of the opportunity to proceed directly to the Human

Rights Commission or the circuit court.8 Thus, we find that the circuit court erred when it


              8
               One argument set forth by the petitioners is that selecting any one specific
avenue for relief could result in an expiration of time within which to file a proper action in
                                                                                 (continued...)

                                               14

dismissed Ms. Weimer’s action on the basis that she had failed to exhaust the administrative

remedies afforded to her under the Grievance Procedure. Furthermore, dismissal of Ms.

Hughes’s claim on the basis that she failed to exhaust her administrative remedies was also

in error.



              Having determined that a claimant is not required to pursue his or her

administrative remedies under the Grievance Procedure prior to the commencement of an

action in circuit court that alleges a claim under the WVHRA, we now turn to discuss the

additional legal issue raised by the facts of Ms. Hughes’s case. Ms. Hughes initiated the

Grievance Procedure and several grievance hearings were held. Another grievance hearing

was scheduled; however, prior to the time for the scheduled grievance hearing, Ms. Hughes

filed the instant civil action in circuit court. The circuit court granted the motion to dismiss

on the basis that “Ms. Hughes has failed to exhaust her available remedies by pursuing an

action in Circuit Court while the grievance process she had previously commenced is still

pending.”



              We have held that a previous grievance does not preclude a subsequent action

in circuit court. In that regard, we stated that “[a] civil action filed under the West Virginia


              8
               (...continued)
one of the other forums. Our resolution of this matter obviates any need to discuss perceived
issues regarding lapsing of time frames.

                                              15

Human Rights Act, W. Va. Code, 5-11-1, et seq., is not precluded by a prior grievance

decided by the West Virginia Education and State Employees Grievance Board arising out

of the same facts and circumstances.” Syl. pt. 3, Vest, 193 W. Va. 222, 455 S.E.2d 781.

Because of the striking differences between the procedures before the Grievance Board and

the Human Rights Commission and/or a circuit court, the Vest Court determined that even

a resolution of a grievance by the Grievance Board does not preclude further adjudication of

the claims pursuant to the WVHRA. Specifically,

                       [f]or issue or claim preclusion to attach to quasi-judicial
               determinations of administrative agencies, at least where there
               is no statutory authority directing otherwise, the prior decision
               must be rendered pursuant to the agency’s adjudicatory authority
               and the procedures employed by the agency must be
               substantially similar to those used in a court. In addition, the
               identicality of the issues litigated is a key component to the
               application of administrative res judicata or collateral estoppel.

Syl. pt. 2, Vest, id.



               In reaching the result in Vest, we explained that

                      [t]he procedures employed by the Grievance Board are
               not substantially similar to those employed by either a court of
               law or the Human Rights Commission (Commission), and the
               differences are of profound significance. Thus, even if a
               grievance hearing examiner concludes that an employer’s
               adverse action to a grievant was not “discriminatory,” but was
               job related, that determination is not binding on a court or the
               Commission deciding a claim under the Human Rights Act–
               regardless of whether the grievant alleged or adduced evidence
               of discriminatory motive or disparate impact at the grievance
               hearing and regardless of whether the Grievance Board made a

                                               16

              determination about such issues.

                      As noted above, the Legislature designed the grievance
              process to be simple and expeditious. Consequently, the process
              is streamlined and lacks many of the adversarial accoutrements
              found in judicial and Commission’s proceedings. In the vast
              majority of grievances, for example, the grievant is not
              represented by a lawyer. Moreover, and more importantly, the
              grievance process does not provide for any of the discovery
              mechanisms available under the Rules of Civil Procedure and
              the Commission’s procedural rules. Finally, in stark contrast to
              the Human Rights Act, the grievance statute does not provide
              for the right to an independent investigation of each grievance
              filed before the Board, does not make available at public
              expense representation by a lawyer for cases that proceed to a
              hearing before an administrative law judge, and does not give
              employees the option of skipping the administrative process and
              pursuing their claims de novo in circuit court where jury trials
              and the full array of legal and equitable remedies are obtainable.

Vest, 193 W. Va. at 227, 455 S.E.2d at 786.



              Factually, Ms. Vest, a substitute teacher at a public school, filed a grievance

with the Grievance Board based on her termination. At a grievance hearing, Ms. Vest

presented evidence in support of her discrimination claim. However, in her post-hearing

brief, she voluntarily relinquished her claim upon her belief that the Grievance Procedure

was not the proper forum to hear her discrimination claim. Ms. Vest’s grievance was denied

in a decision that contained no conclusions of law with regard to her discrimination claim.

Despite the fact that her grievance had culminated in a decision, albeit a decision that did not




                                              17

address the discrimination claim, we found the Grievance Board’s determinations had no

preclusive effect over her human rights claims.



              Vest stands for the proposition that a claimant can prosecute a case before the

Grievance Board to its conclusion, yet still retain the right to redress for the same issue

before the circuit court. The logic follows that, if a claimant commences an action before

the Grievance Board and then abandons or relinquishes the claims so that there is no final

decision from the Grievance Board, there is nothing to preclude a subsequent action in the

circuit court. Based on the foregoing and this Court’s previous allusions to the same, we now

specifically hold that a civil action commenced in circuit court under the West Virginia

Human Rights Act, W. Va. Code § 5-11-1 et seq., is not precluded by a grievance that was

filed with, but not decided by, the West Virginia Education and State Employees Grievance

Board, W. Va. Code § 6C-2-1 et seq., and arising out of the same facts and circumstances.9




              9
                We recognize that there may be some overlap of remedies between the
different statutory schemes. We emphasize, however, that there can be only one recovery for
each injury. An award under either process will be set off against any recovery from the
other forum.

                                             18

                                          IV.


                                      CONCLUSION


             Based on the foregoing, the circuit courts’ dismissal orders are reversed and

remanded for further consideration.

                                                                Reversed and Remanded.




                                           19